ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Sobiech (EP 2 724 976 A2) in view of Singur (DE 10 2010 022 291 B3).
Sobiech in view of Singur disclose all of the claimed subject matter except for the ejector member being maintained by gravity in the lower end stop position. Sobiech discloses maintaining the ejector member (6) through the use of a magnetic force. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731